Appellant requests a rehearing "For the reasons and upon the grounds as follows, to-wit: Appellant especially relies upon and invites the court's careful consideration of the alleged errors one to six inclusive as set out in appellant's brief, in this his motion for rehearing, and upon which he relies for a reversal of the court's judgment in this case." It will be observed that in no particular does appellant point out what he regards as erroneous in our opinion of affirmance. *Page 86 
The motion is in substance only a request that we again review the questions originally presented in appellant's brief. The motion is too general to command the attention of the court. Jordan v. State, 64 Tex.Crim. Rep., 141 S.W. 786; Cooper v. State, 98 Tex.Crim. Rep., 265 S.W. 894; Estep v. State, 107 Tex.Crim. Rep., 298 S.W. 283.
The motion for rehearing is overruled.
Overruled.